VIA EDGAR April 27, 2011 Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 RE: Principal Life Insurance Company Separate Account B Principal Freedom 2 Variable Annuity Registration Statement on Form N-4 File No. 333-128079 I am Counsel for the above-referenced Registrant, and have reviewed the attached post- effective amendment which is being filed pursuant to Rule 485(b) under the Securities Act of 1933. I hereby represent that the amendment does not contain disclosures which would render it ineligible to become effective pursuant to Rule 485(b). Sincerely, /s/ Jeffrey M. Pierick Counsel 711 High Street Des Moines, Iowa 503092-0300 (515) 362-2384 (office) (866) 496-6527 (facsimile) pierick.jeff@principal.com JMP/kcr
